915 F.2d 1570
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kevin BENNETT, Plaintiff-Appellant,v.C. EVERSON, P. Burns, Dale E. Foltz, Defendants-Appellees.
No. 90-1331.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1990.

1
Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kevin Bennett appeals the dismissal without prejudice of his civil rights action filed under 42 U.S.C. Sec. 1983 for failure to serve defendants with summons and complaint and for failure to prosecute pursuant to Fed.R.Civ.P. 4(j).  We review the dismissal only for abuse of discretion.   See Romandette v. Weetabix Co., 807 F.2d 309, 312 (2d Cir.1986).  Upon consideration, we conclude that the district court did not abuse its discretion in dismissing Bennett's civil rights action because Bennett did not adequately respond to the court's order to show cause for his failure to effectuate service of process.   Cf. Rochon v. Dawson, 828 F.2d 1107, 1109-10 (5th Cir.1987).


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation